Citation Nr: 1627507	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board remanded this matter for further evidentiary development.  In September 2014, the Board issued a decision denying the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court granted a Joint Motion for Remand in which the parties moved the Court to vacate the Board's decision and return the claim to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In November 2015, the Board remanded this matter for additional evidentiary development.  For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability which he attributes to back pain which developed during combat service from riding in tanks.  

Pursuant to the Board's November 2015 remand, the AOJ obtained a medical opinion from a VA examiner in January 2016 which concluded that the issue         of whether the Veteran's current back disability is etiologically related to or a maturation of back pain he experience in service could not be determined without resorting to mere speculation.  In support of this conclusion, the examiner stated that there is no documentation of back pain issues found in the Veteran's service treatment records.  

Pursuant to the Board's November 2015 remand, the examiner was directed to accept the Veteran's assertion that he experienced back pain during combat service from riding in tanks.  Given the rationale provided by the VA examiner, it does not appear that the Veteran's contentions were accepted as required.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, as the Veteran expressed concerned that he was not examined, the Board finds that a new examination and medical opinion are warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA back examination to determine the whether his current low back disability is related to his military service.  The electronic claims file must be reviewed by the examiner in conjunction with   the examination.  Following review of the claims file and examination of the Veteran, the examiner must accept the Veteran's assertion that he experienced back pain during combat service from riding in tanks and then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's      current back disability is etiologically related to or a maturation/continuation of back pain experienced in service.  In rendering this opinion, the examiner must address why the current back disability, to include degenerative joint and disc disease, is not simply a delayed reaction to the inservice rides in tanks on hard metal seats without springs or shock absorbers.  

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ must readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




